NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3334-15T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

JOSEPH MESZAROS, III,

     Defendant-Appellant.
———————————————————————————————

              Argued October 24, 2017 – Decided November 21, 2017

              Before Judges Reisner and Hoffman.

              On appeal from Superior Court of New Jersey,
              Law Division, Somerset County, Municipal
              Appeal No. 27-15.

              James A. Abate argued the cause for appellant.

              Lauren Martinez, Assistant Prosecutor, argued
              the   cause   for  respondent   (Michael   H.
              Robertson,   Somerset    County   Prosecutor,
              attorney; Ms. Martinez, of counsel and on the
              brief).

PER CURIAM

        The Bound Brook Municipal Court convicted defendant Joseph

Meszaros, III, of driving while intoxicated (DWI), N.J.S.A. 39:4-

50, and driving while suspended, N.J.S.A. 39:3-40.                     The court
sentenced    defendant   to   twelve   years   total   loss   of   driving

privileges,1 three years ignition interlock, forty-eight hours of

service at the Intoxicated Driver Resource Center, thirty days

community service, and ordered him to pay monetary fines and

penalties.    Because defendant drove with a suspended license, the

court imposed enhanced penalties in the form of fines and court

costs, and sentenced defendant to forty-five days incarceration.

Following a de novo trial, the Law Division again found defendant

guilty and imposed the same sentence as the municipal court.

     On appeal, defendant raises the following arguments for our

consideration:

            POINT I
            THE MUNICIPAL COURT AND LAW DIVISION COMMITTED
            REVERSIBLE ERROR BY DENYING THE DEFENDANT'S
            MOTION TO SUPPRESS THE EVIDENCE RESULTING FROM
            A SUSPICIONLESS MOTOR VEHICLE STOP.

            POINT II
            THE MUNICIPAL COURT AND LAW DIVISION ERRED BY
            REFUSING TO HOLD A RULE 104 HEARING AS TO THE
            ADMISSIBILITY OF THE ALCOTEST AND FIELD
            SOBRIETY TESTS.

            POINT III
            THE MUNICIPAL COURT AND LAW DIVISION COMMITTED
            REVERSIBLE ERROR BECAUSE DEFENDANT'S SENTENCE
            EXCEEDED THE AMOUNT PERMITTED WITHOUT A JURY
            TRIAL.

1
  The court suspended defendant's license for ten years for his
DWI conviction, his third, see N.J.S.A. 39:4-50(a)(3), and a
consecutive two years for driving while suspended, because his
driving privileges were revoked for DWI at the time of the offense.
See N.J.S.A. 39:3-40(c).

                                   2                               A-3334-15T2
            POINTS IV
            THE EFFECT OF THE CUMULATIVE TRIAL ERRORS IN
            THE CONTEXT OF THE PROCEEDINGS BELOW DEPRIVED
            DEFENDANT OF A FAIR TRIAL AND WARRANT
            REVERSAL.

After reviewing the record in light of defendant's arguments, we

affirm defendant's conviction and sentence.

                                    I.

     We derive the following facts from the record.                 While on

patrol on June 22, 2014, at approximately 8:10 p.m., Bound Brook

Police Officer Jessie Schwartz observed a pick-up truck towing a

trailer make a K-turn-type maneuver on a dead end street near

defendant's house.

     Officer Schwartz testified he observed the truck's license

plate and ran an inquiry that revealed the truck's registered

owner had a suspended license.      The registered owner's photograph

appeared on Officer Schwartz's computer screen, and he determined

the photograph matched defendant.             The officer testified he was

ten to fifteen feet away from the vehicle with an unobstructed

view.   Officer Schwartz also testified he was familiar with

defendant    and   his   truck,   and       knew   defendant's   license   was

suspended.

     With this information, Officer Schwartz conducted a motor

vehicle stop.      The officer informed defendant he stopped him due


                                        3                             A-3334-15T2
to his suspended license.           At that point, the officer observed

that defendant had bloodshot eyes and droopy eyelids, and his

breath smelled of alcohol. Defendant admitted to drinking alcohol,

and agreed to use the portable breath test machine, stating he was

"going to be over the limit."               Officer Schwartz administered

several field sobriety tests, and defendant failed the one-legged

balance test and refused to complete the walk-and-turn test.

       Officer Schwartz then placed defendant under arrest for DWI

and transported him to police headquarters.                 During the drive,

defendant again admitted to drinking and driving, and acknowledged

his    license   was   suspended.          At   headquarters,    the   officer

administered an Alcotest indicating that defendant had a .22

percent blood alcohol concentration.2

       Before trial, defendant filed a motion to suppress.             Officer

Schwartz provided the testimony already summarized, during the

suppression hearing.     Defendant also testified on his own behalf,

and provided a different account from Officer Schwartz.                 First,

defendant    testified   he   did    not    perform   the   maneuver   Officer

Schwartz testified he did.           He explained such a maneuver was

impossible to make due to the combined length of the truck and the

trailer.    Further, defendant claimed Officer Schwartz could not



2
    The legal limit is .08 percent.         See N.J.S.A. 39:4-50(a).

                                       4                               A-3334-15T2
have seen his license plate because his trailer obstructed the

view, and the trailer's license plate was registered to another

person.

     Following the witnesses' testimony, the municipal court judge

inquired whether he could travel to the intersection where the

stop and the arrest occurred; neither the State nor defendant

objected.   The judge went to the location of the stop and "viewed

it from several different angles."       While the judge's on-site

inspection corroborated defendant's testimony regarding the layout

of the street and intersection in question, and what maneuvers he

could have made with his truck and trailer, the municipal court

judge found

            the most telling piece of evidence . . . was
            a statement that the officer made after he
            made the stop . . . . [The officer stated he]
            knew the vehicle [was] suspended, and [he saw
            defendant] in it . . . [s]o to me, the
            evidence as to whether the officer saw the
            license plate or if the license plate was not
            visible is really not germane as far as this
            case is concerned.

The judge concluded that these statements by the officer, made

immediately after the stop, confirmed Officer Schwartz's prior

knowledge of defendant's license suspension, and provided the

required articulable suspicion to conduct the motor vehicle stop.




                                 5                          A-3334-15T2
Ultimately, the judge found defendant guilty of DWI, N.J.S.A.

39:4-50, under the per se method as well as the circumstantial

method, and driving while suspended, N.J.S.A. 39:3-40.

     On de novo appeal, the Law Division judge also found defendant

guilty of DWI under both the per se method as well as the

circumstantial method.           The judge first found defendant's blood

alcohol content "was .22, well over the .08 threshold." He further

found    ample    circumstantial      evidence   to    conclude,   beyond    a

reasonable       doubt,   that     defendant   drove   while   intoxicated,

including the odor of alcohol on his breath, his failure to perform

the field sobriety tests correctly, his red and watery eyes, and

his slightly slurred speech.          The Law Division judge imposed the

same penalties the Municipal Court imposed.

                                       II.

     Municipal DWI convictions are first appealed to the Law

Division.    R. 7:13-1; R. 3:23-1; State v. Golin, 363 N.J. Super.

474, 481 (App. Div. 2003).          The standard of review of such appeal

is de novo, Rule 3:23-8, and the Law Division decides the case

anew, deferring only to the credibility findings of the municipal

court.   State v. Locurto, 157 N.J. 463, 474 (1999).           On appeal to

this court, we review whether there is sufficient credible evidence

in the record to uphold the Law Division's findings, not those of

the municipal court.       State v. Johnson, 42 N.J. 146, 162 (1964).

                                        6                            A-3334-15T2
On issues of law, our review is de novo.        State v. Brown, 118 N.J.

595, 604 (1990).     However, like the Law Division, we defer to the

credibility determinations of the municipal court.                State v.

Cerefice, 335 N.J. Super. 374, 383 (App. Div. 2000).                  We owe

enhanced deference where both municipal and Law Division judges

reach the same credibility determinations.           Locurto, supra, 157

N.J. at 474.

     "[A] violation of [the DWI statute] may be proven 'through

either   of    two   alternative   evidential      methods:   proof     of    a

defendant's physical condition or proof of a defendant's blood

alcohol level.'"     State v. Howard, 383 N.J. Super. 538, 548 (App.

Div.) (quoting State v. Kashi, 360 N.J. Super. 538, 545 (App. Div.

2003), aff'd o.b., 180 N.J. 45 (2004)), certif. denied, 187 N.J.

80 (2006).

                                     A.

     We first consider the merits of defendant's argument that the

municipal court erred in finding Officer Schwartz conducted a

lawful   motor   vehicle   stop    even   though   the   court   determined

defendant's narrative of events was more credible.               The United

States and New Jersey Constitutions permit a brief investigative

stop of a vehicle based on reasonable suspicion.              Navarette v.

California, 572 U.S. ___, ___, 134 S. Ct. 1683, 1689-90, 188 L.

Ed. 2d 680, 686 (2014); State v. Amelio, 197 N.J. 207, 211 (2008),

                                     7                                A-3334-15T2
cert. denied, 556 U.S. 1237, 129 S. Ct. 2402, 173 L. Ed. 2d 1297

(2009). An investigatory stop "is valid if it is based on specific

and     articulable   facts   which,       taken   together    with    rational

inferences from those facts, give rise to a reasonable suspicion

of criminal activity."        State v. Mann, 203 N.J. 328, 338 (2010)

(citation omitted).

      Reasonable      suspicion     "requires      some   minimal     level    of

objective justification for making the stop."             Amelio, supra, 197

N.J. at 211-12 (internal quotation marks omitted).                  "Although a

mere 'hunch' does not create reasonable suspicion, the level of

suspicion required is 'considerably less than proof of wrongdoing

by a preponderance of the evidence,' and 'obviously less' than is

necessary for probable cause."         State v. Gamble, 218 N.J. 412, 428

(2014) (citation omitted).          Furthermore:

            [r]easonable suspicion is a less demanding
            standard than probable cause not only in the
            sense that reasonable suspicion can be
            established with information that is different
            in quantity or content than that required to
            establish probable cause, but also in the
            sense that reasonable suspicion can arise from
            information that is less reliable than that
            required to show probable cause.

            [Alabama v. White, 496 U.S. 325, 330, 110 S.
            Ct. 2412, 2416, 110 L. Ed. 2d 301, 309 (1990).]


"When     determining    if   the     [police]     officer's   actions        were

reasonable, the court must consider the reasonable inferences that

                                       8                                A-3334-15T2
the police officer is entitled to draw in light of his [or her]

experience."        Amelio, supra, 197 N.J. at 212 (quoting State v.

Arthur, 149 N.J. 1, 8 (1997) (internal quotation marks omitted)).

      Here, defendant provided evidence – the MVR video — that

corroborated at least a portion of his narrative.                  However, the

motion judge noted that on the MVR video, Officer Schwartz stated

he had previously pulled defendant's truck over, he was familiar

with defendant, and he was aware defendant's license was suspended.

In   fact,    during    the    suppression      hearing,    defendant     himself

testified his vehicle had been previously pulled over, and on one

of those occasions he was a passenger in the vehicle.

      N.J.R.E.      803(c)    permits    the   admission   of   certain    extra-

judicial statements of a declarant as substantive evidence, and

the present sense impression exception makes admissible statements

of observation as well as statements describing or explaining an

event.     See N.J.R.E. 803(c)(1).             Here, Officer Schwartz, upon

stopping defendant, stated, "I pulled you over because I know the

vehicle.      The owner of this vehicle has been suspended."                   The

officer      made   this     statement    immediately      after   he   observed

defendant driving with a suspended license.                Further, because he

made the statement immediately following the stop, he did not have

the opportunity to deliberate or fabricate the circumstances of



                                         9                                A-3334-15T2
the stop.    See State v. Long, 173 N.J. 138, 159 (2002); see also

N.J.R.E. 803(c)(1).

     The record supports the motion judge's findings that Officer

Schwartz had a reasonable and articulable suspicion to pull over

defendant    based    upon   his   knowledge      of    defendant's         suspended

license.     See State v. Pitcher, 379 N.J. Super. 308, 315 (App.

Div. 2005) ("[A] motor vehicle stop based upon a reasonable

suspicion     that     the    driver's       license         is     suspended        is

permissible . . . ."),       certif.       denied,     186    N.J.    242     (2006).

Accordingly, we affirm the Law Division's denial of defendant's

motion to suppress.

                                     III.

     Defendant next contends the municipal court denied him due

process and a fair trial because the municipal judge prevented his

attorney     from    challenging     the     Alcotest's       admissibility          by

improperly    consolidating    the     N.J.R.E.      104(a)       hearing    and   the

trial.      While our review of the record does not support this

assertion, we need not determine the admissibility of the Alcotest

results because the municipal court and Law Division also found

defendant guilty of DWI based upon the observational evidence, and

we conclude the record contains "sufficient credible evidence" to

uphold the findings of the Law Division.                 State v. Johnson, 42

N.J. 146, 162 (1964).

                                      10                                      A-3334-15T2
     Our Supreme Court has noted in State v. Bealor, 187 N.J. 574,

577 (2006) that "evidentially competent lay observations of the

fact of intoxication are always admissible."                         Recognizing that

"sobriety and intoxication are matters of common observation and

knowledge,    New       Jersey    has   permitted      the     use   of   lay    opinion

testimony to establish alcohol intoxication."                      Id. at 585 (citing

Searles v. Pub. Serv. Ry. Co., 100 N.J.L. 222, 223 (Sup. Ct.

1924)).     "An ordinary citizen is qualified to advance an opinion

in a court proceeding that a person was intoxicated because of

consumption of alcohol. The symptoms of that condition have become

such common knowledge that the testimony is admissible."                              State

v. Smith, 58 N.J. 202, 213 (1971).

     Moreover, police officers, who receive specific training to

recognize signs of drunk driving and intoxication, are equally

competent    to    proffer       such   an    opinion.       Indeed,      it    is    well-

established       that    an     officer's        subjective       observation        of     a

defendant is a sufficient ground to sustain a DWI conviction.                              See

State v. Cryan, 363 N.J. Super. 442, 455-56 (App. Div. 2003)

(sustaining       DWI     conviction         based    on     observations        of        the

defendant's       bloodshot       eyes,      hostility,      and     strong     odor        of

alcohol); State v. Oliveri, 336 N.J. Super. 244, 251-52 (App. Div.

2001) (sustaining DWI conviction based on officer's observations

of watery eyes, slurred and slow speech, staggering, inability to

                                             11                                  A-3334-15T2
perform field sobriety tests, and the defendant's admission to

drinking alcohol earlier in the day).

     Following      our     review,    we     conclude    the     State    produced

sufficient credible evidence to convict defendant of DWI beyond a

reasonable doubt based upon the observational evidence of record.

As noted in the Law Division's opinion, "defendant had the odor

of an alcoholic beverage emitting from his breath.                   He failed to

perform the field sobriety tests correctly.                    He admitted he had

consumed alcoholic beverages.           His eyes were red and watery.            His

speech    was    slightly    slurred."         Under     the    totality    of   the

circumstances, the Law Division's fact-findings provide sufficient

grounds    for    an   objectively      reasonable       conclusion       defendant

operated a motor vehicle in violation of N.J.S.A. 39:4-50.

                                        IV.

     Finally, defendant contends he was entitled to a jury trial

because he faced more than 180 days of incarceration.                     See State

v. Linnehan, 197 N.J. Super. 41, 43 (App. Div. 1984), certif.

denied, 99 N.J. 236 (1985).           Specifically, he argues that because

this was his third DWI offense, he faced a period of imprisonment

no less than 180 days, and a period of imprisonment between ten

and ninety days for the DWI enhanced driving while suspended

offense, pursuant to N.J.S.A. 39:3-40(f)(2).



                                        12                                  A-3334-15T2
     Defendant's argument lacks merit.    Although this constituted

his third DWI conviction, the Law Division previously issued

defendant an order for post-conviction relief that prevented the

consideration of defendant's 2011 DWI conviction for enhanced

sentencing.   See State v. Laurick, 120 N.J. 1, 16 (holding that

"enhanced administrative penalties and fines may constitutionally

be imposed but that in the case of repeat DWI convictions based

on   uncounseled   prior   convictions,    the   actual   period    of

incarceration imposed may not exceed that for any counseled DWI

convictions."), cert. denied, 486 U.S. 967, 111 S. Ct. 429, 112

L. Ed. 2d 413 (1990). Accordingly, because defendant had a Laurick

order, he did not face sentencing as a third DWI offender, and

thus was not subject to imprisonment exceeding 180 days.

     To the extent we have not addressed any arguments defendant

raised, we have deemed such arguments lacking in sufficient merit

to warrant comment in a written opinion.    R. 2:11-3(e)(1)(E).

     Affirmed.




                                13                           A-3334-15T2